Exhibit 10.68
Employee Form
 
RUBIO’S RESTAURANTS, INC.
2006 EXECUTIVE INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




THIS RESTRICTED STOCK UNIT AGREEMENT (the "Agreement"), dated ‹GRANT DATE›
between Rubio’s Restaurants, Inc., a Delaware corporation (the "Company"), and
‹EMPNO›‹NAME› (the "Employee"), is entered into as follows:


WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company's continued growth; and


WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company and to assure his or her continued commitment to the success of the
Company, the Compensation Committee of the Board of Directors of the Company or
its delegates (the"Committee") has determined that the Employee shall be granted
the right to receive shares of Company common stock (the “Stock”) on the vesting
date(s) described below. Prior to delivery, the right to receive such stock
shall be represented herein by stock units ("Stock Units"), with each Stock Unit
representing the right to receive one share of Stock, subject to the
restrictions stated below and in accordance with the terms and conditions of the
Rubio’s Restaurants, Inc. 2006 Executive Incentive Plan (the "Plan"), a copy of
which can be found on the Company’s website at: https://____________, or by
written or telephonic request to the Plan Administrator.


THEREFORE, the parties agree as follows:
 
1.    Grant of Stock Units. Subject to the terms and conditions of this
Agreement and of the Plan, the Company hereby grants to the Employee Stock Units
covering ‹SHARES› shares of Stock (the "Shares").


2.    Vesting Schedule. Provided the Employee does not experience a termination
of employment for any reason during the following vesting term (the “Vesting
Term”), the interest of the Employee in the Stock Units shall vest as follows:
‹INSERT VESTING PROVISION HERE›. In the event the Employee has not met the
vesting requirements by [INSERT VESTING TERMINATION DATE], the interest of the
Employee in the Stock Units shall be forfeited on that date. [Notwithstanding
anything in this Section 2 to the contrary, in the event of (i) the acquisition,
directly or indirectly by any person or related group of persons (other than the
Company or a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company or any employee benefit plan of the
Company or any of its subsidiaries or any entity holding shares for or pursuant
to the terms of any such plan), of beneficial ownership (within the meaning of
Rule 13d-3 of the General Rules and Regulations under the Securities Exchanges
Act of 1934) of securities possessing more than 50% of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders, or (ii) a Corporate
Transaction, as defined in the Company’s 1999 Stock Incentive Plan (the “1999
Plan”), the interest of the Employee in all of the Stock Units shall vest
immediately upon the completion of the acquisition of the requisite percentage
of securities or upon the effective date of the Corporate Transaction to the
extent not theretofore vested.]



--------------------------------------------------------------------------------


 
3.    Benefit Upon Vesting. Unless otherwise determined by the Administrator,
upon the vesting of the Stock Units, the Employee shall be entitled to receive,
as soon as administratively practicable, the Shares and a dividend equivalent
payment equal to the sum of the amount(s) determined as follows:


(a) multiplying the number of vested Stock Units by the dividend per share of
Stock on each dividend payment date between the date hereof and the vesting date
to determine the dividend equivalent amount for each dividend payment date; and


(b) dividing the amount determined in clause (a) above by the fair market value
of a share of Stock on the date of such dividend payment to determine the number
of additional Stock Units to be credited to the Employee;


provided, however, that if the aggregate of all such dividend equivalent amounts
results in the payment of a fractional share, such fractional share shall be
rounded down to the nearest whole share, and provided, further, that the Company
may pay such dividend equivalent amount(s) in cash at its sole discretion.
 
4.    Restrictions.


(a) Except as otherwise provided for in this Agreement, the Stock Units granted
hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will, by the laws of descent and
distribution, or to the extent permitted by the Plan, the 1999 Plan, or other
equity plan, to the extent the Shares are payable from such plan(s).


(b) Except as otherwise provided for in this Agreement, if the Employee's
employment with the Company is terminated at any time for any reason (other than
the Employee's death or Permanent Disability, as defined in the 1999 Plan) prior
to the expiration of the Vesting Term, all Stock Units granted hereunder that
have not vested by such date and that are held by the Employee as of such date
shall be forfeited by, and no further rights hereunder shall accrue to, the
Employee. In the event of the Employee’s death or Permanent Disability prior to
the expiration of the Vesting Term, the interest of the Employee in the Stock
Units shall vest on a pro rata basis based upon the services rendered during the
Vesting Term.


5.    No Stockholder Rights. Stock Units represent hypothetical shares of Stock.
During the Vesting Term, the Employee shall not be entitled to any of the rights
or benefits generally accorded to stockholders.



--------------------------------------------------------------------------------


 
6.    Taxes.


(a) The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Stock Units hereunder. In the
event that the Company or the Employer is required to withhold taxes as a result
of the grant or vesting of Stock Units, or subsequent sale of Stock acquired
pursuant to such Stock Units, or due upon receipt of dividend equivalent
payments, the Employee shall make a cash payment to the Company, or, if
permitted by the Plan Administrator, the Employee shall surrender a sufficient
number of whole shares of such Stock as necessary to cover all applicable
required withholding taxes and social security contributions at the time the
restrictions on the Stock Units lapse, unless alternative procedures for such
payment are established by the Company. The Employee will receive a cash refund
for any fraction of a surrendered share not necessary for required withholding
taxes and required social security contributions. To the extent that any
surrender of Stock or payment of cash or alternative procedure for such payment
is insufficient, the Employee authorizes the Company, and its Subsidiaries and
Affiliates, which are qualified to deduct tax at the source, to deduct all
applicable required withholding taxes and social security contributions from the
Employee's compensation. The Employee agrees to pay any amounts that cannot be
satisfied from wages or other cash compensation, to the extent permitted by law.


(b) Regardless of any action the Company or the Employee's employer (the
"Employer") takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related withholding ("Tax-Related
Items"), the Employee acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by him is and remains the Employee's
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Stock Units, including the
grant and vesting of Stock Units, subsequent payment of Stock and/or cash
related to such Stock Units or the subsequent sale of any Stock acquired
pursuant to such Stock Units and receipt of any dividend equivalent payments;
and (ii) do not commit to structure the terms or any aspect of this grant of
Stock Units to reduce or eliminate the Employee's liability for Tax-Related
Items. The Employee shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Employee's participation in the Plan or the Employee's
receipt of Stock Units that cannot be satisfied by the means previously
described. The Company may refuse to deliver the benefit described in Section 3
if the Employee fails to comply with the Employee's obligations in connection
with the Tax-Related Items.


7.    Data Privacy Consent. The Employee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Employee's personal data as described in this document by and among, as
applicable, the Employer, and the Company and its Subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing the
Employee's participation in the Plan. The Employee understands that the Company
and its Subsidiaries and Affiliates and the Employer hold certain personal
information about the Employee, including, but not limited to, name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, exercised, vested,
unvested or outstanding in the Employee's favor for the purpose of implementing,
managing and administering the Plan ("Data"). The Employee understands that the
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan. The Employee understands that he may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Plan Administrator. The Employee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Employee's participation in the Plan, including any requisite transfer of such
Data, as may be required to a broker or other third party with whom the Employee
may elect to deposit any Stock acquired under the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage participation in the Plan. The Employee understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting the
local Plan Administrator in writing. The Employee understands that refusing or
withdrawing consent may affect the Employee's ability to participate in the
Plan. For more information on the consequences of refusing to consent or
withdrawing consent, the Employee understands that he or she may contact the
Plan Administrator at the Company.



--------------------------------------------------------------------------------


 
8.    Plan Information. The Employee acknowledges that copies of the Plan, Plan
prospectus, Plan information and stockholder information are available upon
written or telephonic request to the Plan Administrator.


9.    Acknowledgment and Waiver. By accepting this grant of Stock Units, the
Employee acknowledges and agrees that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;


(b) the grant of Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Stock or Stock Units, or
benefits in lieu of Stock or Stock Units, even if Stock or Stock Units have been
granted repeatedly in the past;


(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;


(d) the Employee's participation in the Plan shall not create a right to further
employment with Employer and shall not interfere with the ability of Employer to
terminate the Employee's employment relationship at any time with or without
cause and it is expressly agreed and understood that employment is terminable at
the will of either party, insofar as permitted by law;


(e) the Employee is participating voluntarily in the Plan;


(f) unless otherwise provided in an employment agreement, stock unit, stock unit
grants and resulting benefits are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and is outside the scope of the Employee's employment contract, if
any;


(g) Stock Units, Stock Unit grants and resulting benefits are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments insofar as permitted by law;



--------------------------------------------------------------------------------


 
(h) the future value of the Shares is unknown, may increase or decrease from the
date of grant or vesting of the Stock Unit and cannot be predicted with
certainty;


(i) in consideration of this grant of Stock Units, no claim or entitlement to
compensation or damages shall arise from termination of this grant of Stock
Units or diminution in value of this grant of Stock Units resulting from
termination of the Employee's employment by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Employee irrevocably releases the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting the terms of
this Agreement, the Employee shall be deemed irrevocably to have waived any
entitlement to pursue such claim; and


(j) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Employee's employment (whether or not in
breach of local labor laws), the Employee's right to receive benefits under this
Agreement, if any, will terminate effective as of the date that the Employee is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
"garden leave" or similar period pursuant to local law); and the Committee shall
have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of this Agreement.


10.
Miscellaneous.



(a) The Company shall not be required to treat as the owner of Stock Units, and
associated benefits hereunder, any transferee to whom such Stock Units or
benefits shall have been so transferred in violation of this Agreement.


(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.


(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his or her
address then on file with the Company.


(d) If any change is made to the Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Stock as a class without the Company’s receipt
of consideration or any extraordinary dividend paid in cash or other property,
appropriate equitable proportionate adjustments shall be made by the Plan
Administrator to the securities issuable under this Agreement, including changes
to the number of shares issuable, price, if any, to be paid and other
appropriate adjustments. Such adjustments are to be effected in a manner which
shall preclude the enlargement or dilution of rights and benefits under this
Agreement. The adjustments determined by the Plan Administrator shall be final,
binding and conclusive.


(e) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee's interest except by
means of a writing signed by the Company and the Employee. This Agreement is
governed by the laws of the State of Delaware. Capitalized terms used but not
defined in this Agreement have the meanings assigned to them in the Plan.
Certain other important terms governing this contract are contained in the Plan.


(f) If the Employee has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.


(g) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first above written.
 

        Rubio’s Restaurants, Inc.  
   
   
    By:       Name:      Title:                  Employee                Name: 
 


RETAIN THIS AGREEMENT FOR YOUR RECORDS.
 
 
 

--------------------------------------------------------------------------------

 